Citation Nr: 9931137	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  94-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disabilities manifested 
by fatigue, blood in the stool, sleeplessness, forgetfulness, 
weakness, nausea, numbness in the legs, and a blood disorder, 
claimed as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1972.  

In a July 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for disabilities manifested by fatigue, blood in 
the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs, and a blood disorder, claimed as a 
result of exposure to Agent Orange,
 to the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) for additional development 
of the record.  A review of the record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration.

The Board notes that in a July 1998 informal hearing 
presentation as well as in a September 1999 hearing 
presentation, the veteran's representative raised the issue 
of entitlement to service connection for post-traumatic 
stress disorder.  This issue has not been developed by the 
RO.  Therefore, the issue of entitlement to service 
connection for post-traumatic stress disorder is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The probative medical evidence of record does not reflect 
that disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in 
the legs, and a blood disorder, were incurred during service 
or as a result of exposure to Agent Orange.




CONCLUSION OF LAW

Disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in 
the legs, and a blood disorder were not incurred in or 
aggravated by service and are not the result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous awards and commendations, including the Combat 
Infantryman Badge, the Vietnam Campaign Medal, the Vietnam 
Service Medal, the Army Commendation Medal, and the Bronze 
Star Medal.  The records further reflect that the veteran 
served in Vietnam and Indochina from March 1968 to March 
1969.

Service medical records reflect that upon enlistment 
examination dated in September 1967, the examiner noted pes 
planus, varicocele on the left, and defective hearing.  There 
are no other entries in the veteran's service medical 
records.

Private treatment records dated in 1974 reflect complaints of 
abdominal discomfort, nausea with occasional cramping, 
constipation, and flank pain.  Diagnostic testing revealed a 
normal gall bladder series; a normal esophagus, stomach, 
duodenum, and small bowel; a normal chest; and residual 
"Pantopaque" in the spinal canal.

Private treatment records dated from August 1978 to November 
1979 reflect various complaints of rectal bleeding and pain 
in the right buttock down to the thigh.  Assessments of an 
internal hemorrhoid and sciatica were noted.

A February 1981 statement from a private physician, Dr. W., 
states that the veteran was treated for a nervous stomach, 
nausea, gas, cramps, and constipation.  A diagnosis of 
"gastritis, possible functional (could be organic)" was 
noted.

Upon VA examination dated in April 1981, the veteran 
complained of nausea and alternating diarrhea and 
constipation as well as gas pain in the upper quadrant.  The 
veteran also complained of difficulty falling asleep, 
restless sleep, and a poor appetite.  Diagnoses of a 
moderately severe anxiety state and a spastic colon were 
noted.

Upon VA examination dated in August 1991, the veteran 
complained of fatigue, numbness and weakness in the legs, 
constipation, occasional blood in stool, nausea, headaches, 
sleeplessness, and forgetfulness.  The neurology physician 
noted that the cause of subjective numbness in the lower 
limbs was uncertain in view of a normal neurological 
examination.  Upon physical examination, it was noted that 
the genito-urinary system showed no tenderness in the 
costovertebral angles, no hydrocele or varicocele were noted, 
no obvious deformities, tenderness, swelling, or instability 
of the joints were noted, and no tenderness to pressure or 
compression of the spines and paraspinal muscles was noted.  
It was also noted there was no limitation in range of motion.  
Impressions of exposure to toxic chemical (Agent Orange) by 
history, and moderate to severe hypertension, untreated at 
the present time, were noted.  Diagnostic testing revealed no 
abnormality in the esophagus, stomach, duodenum or small 
bowel.  

VA outpatient treatment records dated from October 1993 to 
September 1998 reflect complaints of back pain with radiation 
to the lower extremities, frequent urination, upset stomach, 
nervousness, a poor memory, and an inability to sleep.  
Various assessments of mild anemia, chronic low back pain, 
small capacity bladder secondary to discopathy, gastritis, 
esophagitis, glaucoma, hypertension, and post-traumatic 
stress disorder were noted.  

A VA clinical laboratory report dated in April 1994 is of 
record.  The report does not reflect any interpretation or 
impression by a medical doctor.

A May 1994 magnetic resonance imaging test of the lumbar 
spine was unremarkable except for "dessication" of the lower 
two lumbar discs.  A June 1994 magnetic resonance imaging 
test of the thoracic spine was noted as unremarkable except 
for some very small central signal within the cord which 
probably represented artifact.  A July 1994 endoscopy report 
revealed erosions at the distal esophagus, mucosal hemorrhage 
at the antrum and pylorus with erosion at the pylorus.  A 
July 1994 colonoscopy revealed only small internal 
hemorrhoids.  A radiology report of the spine dated in 
December 1995 reveals normal contours of the sacroiliac 
joints, bilaterally symmetric.  No erosions or sclerosis or 
subluxation or other evidence of any pathology was noted.  A 
negative study of the sacroiliac joints on routine study was 
noted.  An echogram report of the prostate dated in July 1996 
reflects an impression of a normal prostate ultrasound.  An 
echogram report of the bladder dated in July 1996 reflects an 
impression of small bladder capacity with urinary frequency.  
A renal echogram report dated in July 1998 reflects an 
impression of a normal renal sonogram.

A nerve conduction study report dated in August 1994 reflects 
the veteran complained of low back pain with intermittent 
numbness of both legs and weakness associated with walking.  
It was noted that a diagnosis of possible neurogenic 
claudication was entertained.  The report reflects a 
conclusion of essentially unremarkable nerve conduction 
studies.  It was further noted that per electromyography and 
due to the presence of chronic denervation and left lumbar 
sacral paraspinal; the possibility of a chronic radiculopathy 
on that side of undetermined level was suspected.  

In a February 1997 decision, the Board remanded the issue of 
entitlement to service connection for fatigue, weakness, 
blood in stool, nausea, sleeplessness, and forgetfulness, 
claimed as secondary to Agent Orange to the RO for additional 
development.

A statement from Dr. W dated in May 1997 reflects that the 
veteran had been under his care from 1981 to 1991.  The 
physician noted that the veteran had reported being in combat 
and exposed to Agent Orange.  The physician opined that the 
veteran had symptoms consistent with exposure to a noxious 
substance, such as numbness in the legs, abnormal blood 
tests, nausea, constipation, occasional bloody stools, 
generalized weakness, frequent urination, and problems with 
his memory.  The physician noted that he had referred the 
veteran to VA for treatment.  

A magnetic resonance imaging report of the lumbar spine dated 
in July 1997 reflects no significant interval change from the 
prior examination dated in May 1994.  Disc "dessication" at 
L4-5 with mild circumferential disc bulging was noted.  Mild 
spinal canal narrowing was noted at L3-4 and L4-5 due to mild 
circumferential disc bulges.  It was also noted there was no 
evidence of severe spinal canal stenosis.  No evidence of 
disc herniation was noted.  Significant facet arthropathy at 
L5-S1 with moderate narrowing of the left L5-S1 neural 
foramen and a suggestion of some impingement of the exiting 
left L5 nerve root was noted.  

A radiology report of the abdomen dated in May 1998 reflects 
an impression of a negative examination.  A radiology report 
of the upper gastrointestinal area reflects an impression of 
a negative upper gastrointestinal series and small bowel 
follow through.  

In a July 1998 decision, the Board again remanded the issue 
of entitlement to service connection for disabilities 
manifested by fatigue, blood in the stools, sleeplessness, 
forgetfulness, weakness, nausea, numbness in the legs and a 
blood disorder as a result of exposure to Agent Orange to the 
RO for additional development.

A statement from Dr. W., dated in August 1998, reflects that 
the veteran's symptoms of fatigue, weakness, numbness in the 
legs, and abnormal blood tests were consistent with Agent 
Orange exposure and could be due to gastrointestinal injury.  
The physician stated that the veteran had no history of 
exposure to any other chemical that would cause these types 
of symptoms, there was no evidence of alcohol abuse, and the 
only drug the veteran had admitted using in the past was 
marijuana.  The physician noted that the "report of the 
Agent Orange Scientific Task Force of the American Legion 
done in April 1990 suggests the CDC Vietnam Experience Study 
(II Physical Health, 1988)" reported that Vietnam veterans 
had a higher incident of symptoms of peripheral neuropathy 
(numbness, tingling, burning sensations, or weakness of arms 
or legs).  

The physician also noted "Klawans (1987) and Klawans, et al 
(1987)" reported a "rather stereotyped set of neurological 
problems following exposure to TCDD.  This syndrome initially 
included fatigue and peripheral neuropathy followed by 
depression."  Finally, the physician noted the CDC Vietnam 
Experience Study reported that occult blood was found in the 
stool samples of more Vietnam that non-Vietnam veterans.  The 
physician stated that because of these studies and the 
veteran's symptoms, he concluded that his problems were the 
result of Agent Orange exposure and referred him to VA for 
treatment.

A VA requested psychiatric evaluation dated in January 1999 
reflects a diagnosis of a major depressive disorder with a 
Global Assessment of Functioning Score of 62.  The examiner 
noted the veteran's sleep disturbance, tiredness, and 
forgetfulness appeared to be secondary to his depression.  
The examiner further noted the veteran's symptoms of blood in 
the stool, nausea, numbness in the legs, and a blood disorder 
are not secondary to a psychiatric condition.  The examiner 
stated an evaluation by an internal medicine physician would 
be beneficial in evaluating those symptoms.

A VA requested internal medicine evaluation dated in January 
1999 reflects complaints of a blood disorder, blood in the 
stool, and numbness in the legs and nausea.  The report 
reflects the veteran's medical records were reviewed.  The 
examiner noted that range of motion was not limited by pain, 
fatigue, or lack of endurance.  Sensory examination to pain 
and touch was noted as normal.  The examiner also noted no 
signs of rectal bleeding.  Diagnoses of gastroesophageal 
reflux disease with esophagitis, normal examination of the 
lumbar spine, and an external hemorrhoid were noted.  The 
physician noted the veteran's guaiac test was negative, no 
signs of thrombosis or fissures, no signs of weakness, no 
signs of a blood disorder or overt anemia, and no signs of 
motor-sensory deficits.  The veteran had full mobility of his 
joints and his reflexes were normal.  The physician opined 
there were no residuals of Agent Orange exposure noted for 
this veteran at this time.  

A VA requested rheumatology examination dated in February 
1999 reflects the veteran's medical records were reviewed by 
the examiner.  The examiner noted that the veteran's blood 
test results were normal except for a slight depression of 
hemoglobin and hematocrit consistent with a very mild anemia.  
The examiner noted the presence of an external hemorrhoid and 
an internal hemorrhoid.  Guaiac was noted as negative.  
Physical examination of the abdomen revealed right lower 
quadrant tenderness that was "1/4."  Assessments of no 
chronic fatigue syndrome and no fibromyalgia were noted.  The 
examiner noted the veteran was able to return to work 
activities.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309 (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307 (1999).  Currently, if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); acute and subacute peripheral 
neuropathy; prostate cancer; and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e)(1999).  Note 2 of the regulation provides 
that for purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e), Note 2 (1999).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted. 59 Fed. Reg. 341-46 (January 
4, 1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service. 38 
C.F.R. § 3.307(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. 98-542, § 5, 98 Stat. 2724, 2727-29 
(1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. 
§ 3.303(d) (1999).

Analysis

In light of the August 1998 statement from Dr. W., the Board 
finds the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. §  5107 in that he has presented a claim that 
is plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

The Board concedes that the veteran served in the Republic of 
Vietnam during a portion of the period from 1962 to 1975.  
However following a thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for disabilities manifested by fatigue, blood in 
the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs, and a blood disorder, claimed as a 
result of exposure to Agent Orange, is not warranted.

Initially, the Board notes that the veteran has not been 
diagnosed with any of the diseases for which presumptive 
service connection is warranted based upon exposure to Agent 
Orange.  The record is silent for diagnoses of chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); acute and subacute peripheral 
neuropathy; prostate cancer; or soft-tissue carcinoma.  Thus, 
presumptive service connection as a result of exposure to 
Agent Orange is not warranted.  

The Board must also consider whether the veteran is entitled 
to direct service connection.  As previously noted, the 
veteran's claim is made plausible by the August 1998 
statement from Dr. W. which states that he has symptoms 
consistent with exposure to Agent Orange and cited treatise 
evidence to support his conclusion.  However, an internal 
medicine examination dated in January 1999 showed a negative 
guaiac test, no signs of thrombosis or fissures, no weakness, 
no signs of a blood disorder or overt anemia, no signs of 
motor-sensory deficits, full mobility of the joints, and 
normal reflexes.  The physician opined there were no 
residuals of Agent Orange exposure noted for this veteran.  

The Board finds the findings of the January 1999 examiner to 
be consistent with the other medical evidence and diagnostic 
testing of record.  It is notable that Dr. W.'s statement 
does not reflect objective clinical confirmation of the 
veteran's symptomatology through diagnostic testing or any 
other means.  Although the physician stated that he had 
treated the veteran from 1981 to 1991, the physician's 
opinion appears to be based entirely on the cited studies and 
subjective symptoms reported by the veteran. 

In light of the above, the Board concludes that the January 
1999 internal medicine evaluation is more probative than the 
August 1998 statement of Dr. W, and entitlement to service 
connection for disabilities manifested by fatigue, blood in 
the stool, sleeplessness, forgetfulness, nausea, numbness in 
the legs, and a blood disorder, claimed as a result of 
exposure to Agent Orange, is not warranted.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).





ORDER

Service connection for disabilities manifested by fatigue, 
blood in the stool, sleeplessness, forgetfulness, weakness, 
nausea, numbness in the legs, and a blood disorder, claimed 
as a result of exposure to Agent Orange, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

